DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-6 of Applicant’s reply, filed 12/6/2021, with respect to the rejection of claim 9 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Malone et al. (US 2016/0167653 A1) and Fourie (US 2014/0354453 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seurer et al. (United States Patent Application Publication No. US 2017/0305417 A1) [hereinafter “Seurer”] in view of Joyce et al. (United States Patent Application Publication No. US 2017/0227960 A1) [hereinafter “Joyce”], Malone et al. (US 2016/0167653 A1) [hereinafter “Malone”], and Fourie (US 2014/0354453 A1).

Regarding claim 9, Seurer teaches a control device for automated movement of a motor vehicle, comprising:
a controller that specifies target values for and automatically actuates a motor vehicle driver assistance system control apparatus (HAD function 44; see [0031]-[0037]), a motor vehicle driving dynamics control system (vehicle dynamics control 30; see [0031]-[0034]), a motor vehicle electrical steering system control apparatus (steering system 50; see at least [0037]), all used for longitudinal and transverse control of the vehicle, for automated movement of the motor vehicle, from a starting position to a target position, that is controllable by the controller (see [0031]-[0037]); and
a navigation device, wherein the motor vehicle is navigatable from the starting position to the target position by the navigation device (see at least [0029]-[0046]). 


Joyce generally teaches a vehicle capable of autonomous control and an associated control interface (see at least Abstract). Joyce teaches that a vehicle controller (controller 110 through interface 105 operating with subsystems 115, processor 140, and autonomous mode controller 150) automatically actuates a motor vehicle instrument cluster control apparatus (user interface 130; see [0020]-[0021]), a motor vehicle automatic transmission control apparatus (see [0012]), and a motor vehicle engine control apparatus (see [0012]), all used for longitudinal and transverse control of the vehicle, wherein an ignition system of the motor vehicle is activated and deactivated automatically for the automated movement of the motor vehicle (see [0012]-[0014] and [0023]-[0026]). Joyce teaches that the inventive system provides for a removable controller/controllers that can provide autonomous driving capability for autonomously moving the vehicle from a starting position to a target position, while still allowing for manual control of the vehicle as needed (see [0006]-[0009]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Seurer such that the controller specifies target values for and automatically actuates a motor vehicle instrument cluster control apparatus, a motor vehicle automatic transmission control apparatus, and a motor vehicle engine control apparatus, all used for longitudinal and transverse control of the vehicle, wherein an ignition system of the motor vehicle is activated and deactivated automatically for the automated movement of the motor vehicle, in the manner taught by Joyce, in view of Joyce, as Joyce teaches that these control systems are needed for autonomous control of a vehicle from a starting location to a target location and the provision of a removable controller to 

Furthermore, the combination of Seurer and Joyce does not expressly teach that the controller retrieves corresponding actual information from the motor vehicle driver assistance system control apparatus, the motor vehicle driving dynamics control system, the motor vehicle instrument cluster control apparatus, the motor vehicle electrical steering system control apparatus, the motor vehicle automatic transmission control apparatus, and the motor vehicle engine control apparatus, and is connected to an interface in the motor vehicle for on-board diagnosis of the motor vehicle. 
Malone generally also teaches a system for interfacing a remote control device with various vehicle control modules (see Abstract). Malone teaches a remote controller 12 is interfaced with a communication interface module 14 of a vehicle (see Figure 1 and [0017]). Malone teaches the remote controller 12 functions to receive feedback from the vehicle 10 and its associated modules through the use of a CAN module and the communication interface module 14, thereby receiving actual information from the various systems (see Figure 1, [0017]-[0027], and [0063]-[0081]). Malone further teaches the remote controller 12 is connected to the communication interface module 14 for on-board diagnosis of the motor vehicle (see [0022], [0054]-[0059], and claim 10). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Seurer and Joyce such that the removable controller receives actual information from the associated motor vehicle apparatuses and is connected to an interface in the motor vehicle for on-board diagnosis of the motor vehicle, in view of Malone, as Malone teaches this allows supervisory control to control vehicle operations in a safe and effective manner (see [0003]). Moreover, the resultant combination would allow the removable controller to be able to receive the necessary feedback data to perform the HAD and ADAC functions taught by Seurer. 

Additionally, the combination of Seurer, Joyce, and Malone does not expressly teach the navigation devices receives data from a global satellite navigation system and compares the received data with at least one reference station in real time to provide navigation of the motor vehicle.
Fourie generally teaches a system for implementing an action in a device based on a determined location of the device (see Abstract and Figures 1 and 6). Fourie teaches that the device location is determined using a Global Navigation Satellite System (GNSS) with a Real Time Kinetic network 46 that corrects the data received from the GNSS system using the locations of prefixed base stations 48 in order to determine the position of the device (see [0110]-[0118]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Seurer, Joyce, and Malone such that the navigation device receives data from a global satellite navigation system and compares the received data with at least one reference station in real time to provide navigation of the motor vehicle using the GNSS and RTK system taught by Fourie, in view of Fourie, as Fourie teaches such a correction system increases the accuracy with which the position of GPS and GNSS devices can be determined (see [0118]).

Regarding claim 10, the combination of Seurer, Joyce, Malone, and Fourie further teaches a safety device, wherein an object is recognizable by the safety device (see at least [0038] of Seurer). 

Regarding claim 11, the combination of Seurer, Joyce, Malone, and Fourie further teaches the safety device comprises a camera-based detection device (front camera 52 of Seurer; see [0038] of Seurer). 

Regarding claim 12, the combination of Seurer, Joyce, Malone, and Fourie further teaches the navigation device comprises real-time kinematic technology (see [0030]-[0037] and [0039]-[0054] of Seurer; see also RTK network 46 of Fourie). 

Regarding claim 13, the combination of Seurer, Joyce, Malone, and Fourie further teaches the navigation device comprises a component for locating the motor vehicle in a building (see [0044]-[0048] of Seurer, specifically the position sensor 12 and/or the fusion sensor 80).

Regarding claim 14, the combination of Seurer, Joyce, Malone, and Fourie further teaches the component is a transmitter (see [0044] of Seurer, specifically the position sensor 12 “comprises a transmitter”; see also radio receiver 46 of Seurer). 

Regarding claim 15, the combination of Seurer, Joyce, Malone, and Fourie further teaches the control device is releasably coupleable to the motor vehicle (see [0008]-[0011] and [0015]-[0037] of Joyce and the rejection of claim 9 above). 

Regarding claim 16, the combination of Seurer, Joyce, Malone, and Fourie further teaches the control device is releasably coupleable to the interface in the motor vehicle for the on-board diagnosis of the motor vehicle (see [0022], [0054]-[0059], and claim 10 of Malone, controller 110 of Joyce, and the rejection of claim 9 above). 

Regarding claim 17, the combination of Seurer, Joyce, Malone, and Fourie, as applied to claim 9 above, teaches a method for automated movement of a motor vehicle, comprising the steps of:

providing the target position and a route for reaching the target position (see [0030]-[0037] of Seurer); and
automatically controlling the motor vehicle along the route from the starting position to the target position by the control device (see [0030]-[0037] of Seurer). 

Regarding claim 19, the combination of Seurer, Joyce, Malone, and Fourie further teaches the starting position, the route, and the target position are located in a factory that assembles the motor vehicle (see [0046] of Seurer). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seurer, Joyce, Malone, and Fourie, as applied to claim 17 above, and further in view of Ehrman et al. (United States Patent Application Publication No. US 2001/0037298 A1) [hereinafter “Ehrman”].

Regarding claim 18, the combination of Seurer, Joyce, Malone, and Fourie, as applied to claim 17 above, does not expressly teach decoupling the control device from the motor vehicle after the motor vehicle reaches the target position, and subsequent to the decoupling, transporting the control device to the starting position by a tugger train. 
Ehrman generally teaches an automated vehicle rental system (see Abstract). Ehrman teaches that rental vehicles are outfitted with a device 14 for monitoring vehicle parameters for determining rental costs (see [0029]-[0034] and [0040]-[0041]). Ehrman teaches that after the vehicle is returned, 14 is removable so that it may be removed and transferred to a different vehicle (see [0030]-[0032]). 
As noted above, the combination of Seurer, Joyce, Malone, and Fourie teaches a removable controller that interfaces with a vehicle to provide control functionality and to receive vehicle driving information from the vehicle. 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Seurer, Joyce, Malone, and Fourie so as to decouple the control device form the motor vehicle after the motor vehicle reaches the target position and transport the control device to the starting position, in view of Ehrman, as Ehrman teaches that when using a removable device for monitoring vehicle parameters, operating costs can be reduced by allowing the same devices to the moved from car to car, thereby eliminating the need for unique versions of the device (see [0032]). Therefore, in the application taught by Seurer where the vehicle is transported to the end of a factory to a holding lot (see [0046]), it would have been obvious to a person having ordinary skill in the art the system can achieve the benefits taught by Ehrman when the control device is removed from the vehicle after it reaches the final parking space and returned to the starting position to be connected to a further vehicle for operation. 

Furthermore, the combination of Seurer, Joyce, Malone, Fourie, and Ehrman does not expressly teach the control device is transported to the starting position by a tugger train. However, the choice of transportation used to transport the control device back to the stating position is a finite choice of vehicles available to the skilled practitioner to select the form of transportation he/she desires. That is, it would have been obvious to a person having ordinary skill in the art at the time of filing that a tugger train, as well as any other available vehicle, could be used in the transportation of the control device from the target position back to the starting position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/              Primary Examiner, Art Unit 3669